IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

JAMES LAPINSKI,

             Appellant,

 v.                                                Case No. 5D15-3281

STEVEN GUARDIANO, DAYTONA
BEACH SHORES, ET AL.,

             Appellees.

________________________________/

Opinion filed June 7, 2016

 Appeal from the Circuit Court
 for Volusia County,
 William A. Parsons, Judge.

 James Lapinski, Port Orange, pro se.

 Steven J. Guardiano, Daytona Beach, for
 Appellees, St. Croix Condominium, Inc.
 and Steven J. Guardiano.

 Lonnie N. Groot, of Stenstrom, McIntosh,
 Colbert & Whigham, P.A, Lake Mary, for
 Appellee, City of Daytona Beach Shores.

 Jamie E. Seaman, DeLand, for Appellee,
 County of Volusia.

 Robert Alden Swift, of Cole, Scott &
 Kissane, P.A., Orlando, for Appellees, St.
 Croix     Condominium,       Inc.,    BRI
 Management, Inc., Sandi Dembinsky,
 Jennifer Campen, Gary Chandler, Jerry
 Azeff, John Wender Jr., Joe Bandy, and
 Harry King.
PER CURIAM.



     AFFIRMED. See Fla. R. App. P. 9.315(a).




EVANDER, COHEN, and BERGER, J.J., concur.




                                      2